DOMENGEAUX, Judge.
This is a companion case to No. 5719 captioned “Jeannine Jones Beavers v. M. C. Stephens", 341 So.2d 1278 (La.App.3rd Cir. 1976), rendered this date. Plaintiff brought this action to enforce an obligation owed on a promissory note and to have a mortgage securing same recognized and given effect.
As noted in the companion case, the trial judge rendered one judgment for both suits in the amount shown therein. The judgment is silent upon the matter of the recognition of the mortgage sued upon herein and the enforcement of same. Plaintiff, Mrs. Beavers, has neither appealed nor answered this appeal, and consequently we are powerless at this time to order the recognition of her security rights under the mortgage as she prayed for.
For the reasons assigned in the companion case No. 5719 the judgment of the district court is amended so as to reduce the amount awarded plaintiff from $52,438.50 to $18,599.50, and as so amended is affirmed. The judgment rendered herein is not an additional judgment, but is the same as contained in the companion suit. Costs on appeal are assessed in the proportions of one-half to each party.

AFFIRMED, AS AMENDED.